09-4526-ag
    Chen v. Holder
                                                                                  BIA
                                                                          A070 505 347
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 17th day of February, two thousand eleven.

    PRESENT:
             JOSEPH M. McLAUGHLIN,
             ROBERT A. KATZMANN,
             PETER W. HALL,
                   Circuit Judges.
    _______________________________________
    BAO LING CHEN,
             Petitioner,

                     v.                                    09-4526-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES,
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:               Nathan Weill, New York, N.Y.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Leslie McKay, Assistant
                                  Director; Kelly J. Walls, Trial
                                  Attorney, Office of Immigration
                                  Litigation, Civil Division, United
                                  States Department of Justice,
                                  Washington, DC
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED in part and DISMISSED in part.

    Petitioner Bao Ling Chen, a native and citizen of

China, seeks review of an October 5, 2009 order of the BIA

denying his motion to reopen.       In re Bao Ling Chen, No. A070

505 347 (B.I.A. Oct. 5, 2009).      We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

    We review the BIA’s denial of a motion to reopen for

abuse of discretion.   See Ali v. Gonzales, 448 F.3d 515, 517

(2d Cir. 2006).   The BIA entered the final administrative

order on April 26, 1999, and Chen did not file his motion to

reopen until August 6, 2009.     Chen argues that the BIA

abused its discretion in declining to excuse the 90-day

filing deadline applicable to his motion to reopen.

However, Chen failed to address the issue of the timeliness

of his motion, and his eligibility for an adjustment of

status does not constitute an exception to the applicable

time limitation on motions to reopen.       See 8 U.S.C.

§ 1229a(c)(7)(C); 8 C.F.R. § 1003.2(c)(3); see also Matter

of Yauri, 25 I. & N. Dec. 103, 105 (BIA 2009) (emphasizing

                                2
“that untimely motions to reopen to pursue an application

for adjustment of status . . . do not fall within any of the

statutory or regulatory exceptions to the time limits for

motions to reopen before the Board”).   Accordingly, we find

no abuse of discretion in the BIA’s denial of Chen’s motion

to reopen.

    Moreover, we lack jurisdiction to consider Chen’s

argument that the BIA should have exercised its authority to

reopen sua sponte his exclusion proceedings based on the

regulations that now permit Chen to pursue statutorily an

adjustment of status.   The BIA’s determination as to whether

it will exercise its authority to reopen proceedings sua

sponte is entirely discretionary and thus beyond the scope

of our jurisdiction.    See Ali, 448 F.3d at 518.   Although

remand may be appropriate “where the Agency may have

declined to exercise its sua sponte authority because it

misperceived the legal background and thought, incorrectly,

that a reopening would necessarily fail,” Mahmood v. Holder,

570 F.3d 466, 469 (2d Cir. 2009), there is no indication

here that the BIA misperceived the law in declining to

reopen proceedings sua sponte, see Matter of Yauri, 25 I. &

N. Dec. at 110-12 (holding that Agency ordinarily lacks

discretion to reopen untimely motions pending adjudication

                               3
of applications for adjustment of status and thus concluding

that an arriving alien’s eligibility for adjustment of

status did not present exceptional circumstances warranting

sua sponte reopening).

    For the foregoing reasons, the portion of the petition

for review of the BIA’s denial of Chen’s motion to reopen is

DENIED and the portion of the petition for review of the

BIA’s decision not to exercise its sua sponte authority to

reopen Chen’s exclusion proceedings is DISMISSED.   As we

have completed our review, the pending motion for a stay of

removal in this petition is DISMISSED as moot.



                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             4